Citation Nr: 1443469	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel
wound of the left hip with a retained foreign body (left hip disability).

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint
disease of the left hip, associated with the left hip disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic
stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on individual unemployability
due to service connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:  National Association of County Veterans Service Officers	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to May 1970.  During his
service, he was awarded the Purple Heart and a Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  November 2006 and July 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2012 for further development.  

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to an increased rating for residuals of a shrapnel wound of the left hip with a retained foreign body, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left hip is not manifested by limitation of flexion more nearly approximating 30 degrees, limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.  

2.  The Veteran's PTSD does not cause the Veteran to experience occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease (DJD) of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5250-5255 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2010 and June 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2007, June 2010, and August 2013 which are fully adequate.  The June 2010 and August 2013 examiners reviewed the claims file in conjunction with the examinations, and they fully addressed rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claims were remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's PTSD, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Left hip degenerative joint disease

The Veteran's service-connected degenerative joint disease of the left hip has been rated by the RO under the provisions of Diagnostic Code 5010, which directs that arthritis due to trauma be rated as degenerative arthritis under Diagnostic Code 5003.   

Under Diagnostic Code 5003, where established by x-ray findings, the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

Diagnostic Code 5251, concerning limitation of extension of the thigh, provides a 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, concerning impairment of the thigh, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Other potentially applicable diagnostic codes are Diagnostic Code 5250, concerning ankylosis of the hip; Diagnostic Code 5254, concerning flail joint; and Diagnostic Code 5255 concerning impairment of the femur. 38 C.F.R. § 4.71a.

(The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria. See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, Burton, 25 Vet. App. at 5.

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40 , before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Turning to the evidence of record, September 2006 x-rays revealed arthritic spur at the superior acetabular lip.  There was no evidence of fracture or dislocation.  Incidental findings included a radiopaque foreign body in the left side of pelvis and vascular calcification.  The Veteran was diagnosed with arthritic spur at the superior acetabular lip and foreign body.
The Veteran underwent a VA examination in November 2007.  The claims file was not available for review.  The examiner noted that he had examined the Veteran's left hip scar in 2006.  The Veteran reported that he had a gunshot wound in the left hip, entering posterior aspect of the buttock and retained in the hip joint.  The left hip was operated and explored in Vietnam and the metallic foreign body was left inside as it was dangerous to further operate.  The wound became infected and the Veteran recuperated for one week and was given a profile (light duty) for this until May 1970 (when he discharged from service).

The Veteran reported increased pain with ambulation.  Upon examination, there was full range of motion without much pain (but with some pain at the end of range of motion).  He reported that he sometimes took Advil for relief of pain.  He reported flareups approximately four to five times per month (precipitated by walking).  The examiner opined that during flareups, range of motion would be limited 20 percent, mostly in flexion and abduction.  The Veteran did not use any assistive devices, and he denied any episodes of dislocation or subluxation.  He stated that he was independent in daily activities.

Upon examination, the Veteran achieved left hip flexion from 0-110 degrees, extension from 0-15, adduction 0-15 degrees, abduction 0-35 degrees, external rotation 0-30 degrees, internal rotation 0-35 degrees.  Range of motion was slightly less on the left side compared with the right side.  The left knee showed full range of motion.  Medial and lateral collateral ligaments were intact.  Anterior and posterior cruciate ligaments were intact.  Drawer test, Lachman's, and McMurray's tests were negative.  The examiner noted that the hip joint was painful in abduction and flexion.  Ten repeated movements of the hip showed pain increase and mild increase in weakness.  There was no change in range of motion with repetitive movement and there was no ankyloses.

The Veteran underwent another VA examination in June 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran did not use any assistive devices.  He stated that over the years he had been experiencing some pain and discomfort, which was usually worse if he was walking long distances.  He denied incapacitating episodes and flare-ups.  He further denied any interference with job or daily activities.  There was no problem with repetitive use.  There was no weakness.  He reported occasional catching of the hip and some excruciating pain.  He had not had any recent physical therapy or other treatment.  

Upon examination, the Veteran's gait was normal and he was in no acute distress.  There was no limp, leg length discrepancy, or left hip deformities.  There was a small, superficial, and stable scar (7 cm. x 3 cm.) over the lateral buttock/hip region.  It was light compared to the surrounding skin.  There was slight loss of muscle mass (approximately .125 cm of muscle mass).  It was slightly tender.  There was no weakness of the gluteus maximus and medius or hip adductors.  They were all 5/5.  He was able to flex the hip to 120 degrees, extend 20 degrees, adduct 15 degrees, abduct 30 degrees, externally rotate 35 degrees, and internally rotate 35 degrees.  He subjectively complained of some pain with flexion and extension.  Motor strength was 5/5 in all planes of motion.  No atrophy was noted.  The examiner diagnosed: (1) status post gunshot wound with shrapnel injury to left hip with scar formation, and (2) left hip mild degenerative joint disease.  X-ray revealed small shrapnel fragment in the lateral left hemipelvis.  There were no associated bony deformities

At the Veteran's September 2011 Board hearing, he testified that he experienced left hip pain and that he took Tramadol for it.  He was going to be scheduled for physical therapy.  He stated that he worked in the shoe business (selling them to stores like Sears and Target), but that he quit six years earlier because it became too difficult to carry large cases as a result of his left hip disability.  He stated that he also used to play golf, but that it hurt too much for him to do so anymore.  He estimated that he would be able to walk two or three blocks before having to rest.  He testified that he could walk ten blocks if he had to.  

The Veteran underwent an orthopedic examination in August 2013.  He reported pain and discomfort with walking.  He denied incapacitating episodes and flare-ups.  There was no interference with his job or daily activity.  There were no problems with repetitive use.  There was no weakness.  He reported occasional catching of the hip and some excruciating pain.  He denied recent physical therapy.   

Upon examination, the Veteran achieved left hip flexion to 120 degrees.  There was no objective evidence of painful motion.  He achieved greater than 5 degrees of extension.  Once again, there was no evidence of painful motion.  Abduction was not lost beyond 10 degrees.  He achieved adduction to 15 degrees, abduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  After repetitive motion, range of motion was unchanged.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no change in range of motion finding after three repetitions.  The Veteran did not have any functional loss and/or functional impairment of the hip and thigh.  

There was no localized tenderness or pain to palpation for joints/soft tissue of the hip. There was no ankyloses.  There was no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The Veteran had not had a total hip joint replacement, arthroscopic or other hip surgery, or any residual signs and/or symptoms due to arthroscopic or other hip surgery.  The Veteran did have a scar.  It was not greater than 39 square cm (6 square inches).  He did not use any assistive devices.  August 2013 x-rays revealed evidence of approximately 9 mm. x 6 mm. oval-shaped radiopaque foreign body/shrapnel noted projecting over the left lower pelvis.  They also revealed several faint subcentimeter well-corticated oval-shaped calcific/ossific densities superior lateral to the bilateral hips.  There was generalized osteopenia of the visualized bony structures.  No acute osseous abnormality was seen.  The examiner noted that the hip disability did not impact the Veteran's ability to work.

The Veteran also underwent an August 2013 examination of the peripheral nerves.  However, the examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.


Analysis

In the present case, the Board finds in comparing the symptoms of the Veteran's the left hip disability to the rating criteria that a schedular rating in excess of the presently-assigned 10 percent is not warranted, for the following reasons. 

The present 10 percent rating is assigned based on limitation of extension, under Diagnostic Code 5251.  However, a 10 percent rating is the highest rating available under Diagnostic Code 5251.  Consequently, a higher schedular rating under Diagnostic Code 5251 is not assignable.  See 38 C.F.R. § 4.71.

Furthermore, the pertinent evidence shows no indication of limitation of flexion more nearly approximating 30 degrees or limitation of abduction with motion lost beyond 10 degrees.  

To the contrary, at the Veteran's August 2007 VA examination, he achieved left hip flexion from 0-110 degrees and abduction from 0-35 degrees.  At his June 2010 and August 2013 VA examinations, he was able to flex the hip to 120 degrees and abduct 30 degrees.

The Board acknowledges that the August 2007 VA examiner opined that during flare-ups, the Veteran's range of motion would be limited by 20 percent, mostly in flexion and abduction.  Even this finding would result in 88 degrees of flexion (110 degrees * 80%) and 28 degrees of abduction (35 degrees * 80%).  The August 2013 VA examiner opined that a flare-up would not result in any additional loss of motion or function of left hip.  Nor would there be any additional limitation of motion or function with repetitive motion, due to pain, fatigue, or lack of endurance.  The August 2013 VA examiner also specifically found that adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

The above evidence shows that the left hip disability is not manifested by limitation of flexion more nearly approximating 30 degrees or limitation of abduction with motion lost beyond 10 degrees, even when considering functional limitation due to the DeLuca factors.  Rather, the evidence shows arthritis causing limited motion, which is consistent with the presently-assigned 10 percent rating under Diagnostic Codes 5003 and 5251.  

Furthermore, the evidence (particularly the August 2013 VA examination report) shows that there is no ankylosis, flail joint, or impairment of the femur.  Thus, a higher rating is not assignable under Diagnostic Codes 5250, 5254, or 5255.  38 C.F.R. § 4.71a. 

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain and limited range of motion.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

PTSD

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision, a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Turning to the relevant evidence, a December 2007 VA psychological assessment and suicide risk assessment (VBMS records received 2/15/09, pgs. 69-73) reflects that there was no evidence of ideation.  There was minimal indication of impulsivity.  The Veteran denied psychic pain, psychic anxiety, panic symptoms, hopelessness and/or demoralization, obsessionality, recent intoxications, hallucinations, physical pain.  He complained of insomnia.  He reported that he played golf and maintained close contact with all three children.  He had a bachelor's degree in business and had been employed in various sales related jobs.  He retired about three years prior to the examination.  His source of income was through an IRA and through stocks.  He lived alone and had a pet dog.  He was dating a woman.  He said that he kept busy trading stocks, and he maintained contact with some friends.  The Veteran acknowledged recent sleep disturbances and feeling anxious at times.  However he was unsure about receiving counseling or medication management.  

Upon examination, the Veteran had full range of affect appropriate to the content of the session.  His mood was mildly anxious.  Thought process and thought content were appropriate.  There were no apparent delusions or hallucinations.  His cognitive functioning was intact.  

The Veteran underwent a VA examination in June 2010.  He reported that he stopped working five years prior to the examination because the environment had
changed and he found it difficult to cope.  He considered himself to be retired and did not plan to return to work.  The examiner noted that the Veteran had a long history of panic disorder that has been treated without success.  The Veteran reported ongoing flashbacks and vivid memories of his experiences in combat in
Vietnam.  He also reported difficulty falling asleep, waking in the middle of the night, and nightmares.  The Veteran suffered from alcohol dependency as a consequence of his need to drink excessive quantities of alcohol to sleep each night.  The Veteran also reported a startle response to unexpected sound and movement.  He reported being extremely hypervigilant to the extent that he had developed panic disorder.  He could not tolerate sitting in the back seat of a car or any other type of confinement.  He reported that he must have an exit available at all times.  His method of treating panic disorder had been to avoid all circumstances and all stimuli associated with anxiety or confinement.  He reported ongoing avoidance of cues and triggers that reminded him of his experiences.  He stated that he would become extremely upset when confronted by anything that reminded him of his experiences in Vietnam.  He stated that he occasionally socialized and had the capacity to make new friendships, but he would not go to any situation where there is a crowd.  He also would not go into any social situation in where there is not an easy exit.  As a consequence, he avoided many social situations.  He denied active mood swings; but stated that his children would describe him as grouchy.  He stated that he kept his mood and negative feelings inside all the time.   

Upon examination, the Veteran was alert, cooperative, and was dressed and groomed appropriately.  His mood and affect were appropriate to content of material discussed although somewhat restricted.  Speech was normal.  There was no evidence of perceptual impairment or thought disorder.  Thought content was appropriate.  He denied both suicidal and homicidal ideation.  He was oriented to time place and person.  Memory, concentration, abstract, reasoning, judgment impulse control, and insight were all intact.  The Veteran stated that his panic
attacks were his primary source of stress and that he engaged in a great deal
of avoidant behavior to avoid having a panic attack.

Regarding his social life, the Veteran stated that he had been dating a woman for the past 10 years.  She was his wife's best friend (his wife passed away in 1996).  He stated that he felt comfortable staying somewhat distant from her and not making any final commitments.  He stated that he got along very well with all three of his children, and his two brothers.  He reported that he would go out to play golf or surf fishing; but he would go by himself.  He reported that he was trying to make new friends at the VFW but the examiner noted that the Veteran was moderately isolative.  The Veteran maintained full independence with regard to all activities of daily living.

The examiner diagnosed the Veteran with PTSD that was relatively severe.  He assigned a Global Assessment of Functioning (GAF) score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).

The examiner noted that the Veteran exhibited impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, mood swings, alcohol dependency, and panic attacks.  The Veteran appeared to experience these symptoms on a very frequent basis.  However, the examiner opined that the Veteran was competent to manage his finances independently, and that his symptoms would not prevent employment (although he would be unable to work in any area in which there was no immediate exit or any immediate escape route).  The effects of the Veteran's diagnoses on social and occupational functioning resulted in occupational and social impairment with reduced reliability and productivity as a direct consequence of his severe panic attacks that were constantly avoided at all costs, his alcohol dependency associated with isolation, impaired sleep, heightened arousal, avoidance of recreation and leisure activities, flashbacks, and mood swings.

The Veteran submitted an August 2010 treatment report from Evers Psychological Associates (VBMS received September 10, 2010).  The examiner found that the Veteran presented with the hallmark symptoms of PTSD.  He experienced significant trauma and re-experienced this trauma in the form of distressing dreams and memories, as well as intrusive and distressing thoughts.  He reported that he avoided crowds and was unable to be a passenger in a 2 door vehicle or ride in an elevator.  He manifested avoidance behaviors as evidenced by his efforts to avoid conversation related to his experiences in Vietnam.  When asked about his experiences in Vietnam, he frequently became tearful, withdrawn and nonverbal.  He presented with numbing responsiveness as evidenced by his lack of interest and participation with family and social activities, feeling indifferent to others, emotional numbing, and a restricted range of affect.  In addition, he manifested symptoms of increased arousal as evidenced by his tight/controlled anger and low tolerance for frustration.  He reported that he preferred solitude and tended to be a loner.  

The examiner was of the opinion that the Veteran's PTSD had progressively
exacerbated over the years and had incapacitated his ability to function in a healthy manner.  Symptoms of re-experiencing phenomena, avoidance behaviors, numbing of responsiveness, and autonomic hyperactivity caused the Veteran distress on a daily basis for nearly 40 years, and had interfered with his activities of daily living including his social and family functioning.

The Veteran underwent another VA examination in August 2013.  He stated that there were no changes to his relationship status or living arrangements since his last evaluation.  His children worried about the fact that he is alone.  He reported that his symptoms interfered with social activities in that he avoids things.  He stated that his relationships with his girlfriend and his peers were good.  His girlfriend would come over on weekends because she lives and hour away and she worked during the week.  He stated he was active with the VFW and the Hibernians.  He stated that he was neglectful in household care, but had no other difficulties with adult daily living or functioning.  The examiner noted that according to the last C&P evaluation, the Veteran was being treated at the Vet Center.  However, the Veteran stated he went there monthly for a few months, but stopped because he felt better.  He denied any current treatment for PTSD.  

With regard to symptoms, the Veteran experienced recurrent and distressing recollections and distressing dreams of the traumatic event.  He persistently avoided stimuli associated with the trauma by making efforts to avoid thoughts, feelings or conversations associated with the trauma, and activities, places, or people that arouse recollections of the trauma.  He had a sense of a foreshortened future.  He had persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  The symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Under symptoms, the examiner checked all the boxes (even though in many cases, they conflicted with the narrative provided by her and the Veteran).  She stated that all the following symptoms applied to the Veteran: depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired abstract thinking, and disturbances of motivation and mood.

The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and symptoms were controlled by medication.  She also opined that the Veteran was the capable of managing his financial affairs.  She assigned a GAF score of 70 (indicating mild symptoms).


Analysis

The Veteran's PTSD has not been shown to cause deficiencies in most areas or total disability.  He successfully worked until approximately 2004-2005.  The reasons for his retirement have been conflicting.  At his September 2011 Board hearing, he stated that he retired because his hip disability made it too difficult to carry cases of shoes.   At his June 2010 VA examination, he reported that he stopped working because the environment had changed and he found it difficult to cope.  A December 2007 VA psychological assessment reflected that the Veteran kept busy by trading stocks, and that he maintained contact with some friends.  At his June 2010 VA examination, he reported that he occasionally socialized and had the capacity to make new friendships; but that he would not go to any situation where there was a crowd.  He stated that he got along very well with all three of his children, and his two brothers, and that he was trying to make new friends at the VFW.  The examiner noted that the Veteran was moderately isolative, but that he maintained full independence with regard to all activities of daily living.  He was married until his wife passed away in 1996, and at his August 2013 VA examination, the Veteran stated that his relationships with his girlfriend (of 13 years) and his peers were good.  

The August 2013 VA examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication.  She also opined that the Veteran was the capable of managing his financial affairs.  

The Board acknowledges the variance in GAF scores (from 50 at his June 2010 VA examination, to 70 at his August 2013 VA examination).  Moreover, the Board acknowledges that the Veteran is not comfortable in crowds, that he is somewhat isolative, and that it has resulted in a somewhat diminished interest and participation with family and social activities, feeling indifferent to others, emotional numbing, and a restricted range of affect.  However, the evidence fails to reflect suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or an inability to establish and maintain effective relationships.   

As the Veteran is able to care for himself physically and financially and has good relationships with his family, he does not have deficiencies in most areas. Therefore, the overall picture of his mental health disability does not rise to the level of 70 percent disability.

For similar reasons of ability to successfully function, the Veteran does not have total disability from his mental health symptoms meriting a 100 percent rating.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  He has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against a rating for PTSD in excess of 50 percent.  See 38 C.F.R. §§ 3.303, 4.130.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. §§ 3.102, 4.3. 



ORDER

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the left hip is denied.  

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD is denied.  


REMAND

Residuals of a shrapnel wound of the left hip with a retained foreign body

The claim was remanded in January 2012 so that the Veteran could undergo a VA examination.  The examiner was to render findings regarding orthopedic injuries and also muscle injuries.  The Veteran underwent such an examination in August 2013.  However, the Board notes that the examiner stated that the in-service injury resulted in a disability to Muscle Group XVII: Pelvic girdle muscles: gluteus maximus, gluteus medius, gluteus minimus.  However, when the examiner performed muscle testing, there were no findings listed in regard to Muscle Group XVII (extension of the hip).  Instead, there were findings for Muscle Groups III, V, VI, VII, VIII, XVI, XIII, XIV, XI, and XII.  These finding included normal left hip flexion, but not left hip extension.  Additionally, the examiner was to state whether the impairment to the left hip was slight, moderate, moderately severe, or severe in nature, and whether there was impaired tonus loss of deep fascia or muscle substance, loss of power or lowered threshold of fatigue when compared to the non injured leg, or abnormal swelling or hardening of the muscles.  The examination report included no such findings.    

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the issue must be remanded for another VA examination.

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected Residuals of a shrapnel wound of the left hip with a retained foreign body.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his residuals of a shrapnel wound of the left hip.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should state what muscle injuries the Veteran has as a result of his shrapnel wound of his left hip.  The examiner should specifically indicate which muscle groups are impaired If any muscle group is found to be impaired as a result of the Veteran's service connected shrapnel wound, the examiner should state whether such impairment is slight, moderate, moderately severe, or severe in nature.  All relevant objective findings should be noted, to include whether there is impaired tonus, loss of deep fascia or muscle substance, loss of power or lowered threshold of fatigue when compared to the non injured leg, or abnormal swelling or hardening of the muscles.  Any adherent scars should also be noted

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Finally, the examiner must state whether it is at least as likely as not that the Veteran's left hip shrapnel wound residuals, in conjunction with his other service-connected disabilities (left hip arthritis and PTSD) preclude his ability to secure and maintain substantially gainful employment.  A rationale should accompany any determination made.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


